Name: Council Regulation (EEC) No 3903/89 of 15 December 1989 increasing the volume of the Community tariff quota opened by Regulation (EEC) No 4047/88 for a certain form of polyvinylpyrrolidone
 Type: Regulation
 Subject Matter: tariff policy;  chemistry
 Date Published: nan

 No L 375/6 Official Journal of the European Communities 23 . 12. 89 COUNCIL REGULATION (EEC) No 3903/89 of 15 December 1989 increasing the volume of the Community tariff quota opened by Regulation (EEC) No 4047/88 for a certain form of polyvinylpyrrolidone THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 4047/88 (') opened, for the period from 1 January to 31 December 1989 a Community tariff quota at zero duty for a certain form of polyvinylpyrrolidone falling within CN code ex 3905 90 00 , the volume of which was set at 150 tonnes : Whereas, on the basis of the latest statistics concerning this product for the current year, it is estimated that the Community's immediate additional requirements for imports from non-member countries total 1 5 tonnes ; whereas this quota volume should be increased by that amount to cover those requirements, HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulation (EEC) No 4047/88 for a certain form of polyvinylpyrrolidone falling within CN code ex 3905 90 00 shall be raised from 150 to 165 tonnes. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 15 December 1989. For the Council The President H. CURIEN (') OJ No L 356, 24. 12. 1988, p. 3 .